DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, directed to an electric compressor with a discharge passage 125 oriented perpendicular to the rotary shaft 135 fluidly connecting the back pressure space S3 to the suction space S1, and no orifice in back pressure flow channel 142a.  The discharge passage 125 includes a discharge recess 125a and a discharge hole 125b which connects to an orifice 193 with a decompression hole 193a, as shown in Figures 1-10
Species I(a), directed to the compressor as described in Species I, where gasket 191 extends between main housing 111 and rear cover 113, as shown in Figures 1-7
Species I(b), directed to the compressor as described in Species I, where gasket 291 abuts an inner radial surface of main housing 111 and seal 175 is placed between main housing 111 and rear cover 113, as shown in Figures 8-9
Species II
Species III, directed to an electric compressor with a discharge passage 125 oriented perpendicular to the rotary shaft 135 fluidly connecting the back pressure space S3 to the suction space S1.  The discharge passage 125 connects to an inlet 293a which connects to an outlet 293b via flow channel 293c, as shown in Figure 11B.
Species IV, directed to an electric compressor with a discharge passage 125 oriented perpendicular to the rotary shaft 135 fluidly connecting the back pressure space S3 to the suction space S1.  The discharge passage 125 includes a discharge recess 125a and a discharge hole 125b which connects to an orifice 193 with a decompression hole 193a.  The orifice 193 connects to communication hole 125c.  The communication hole 125c connects to an inlet 293a which connects to an outlet 293b via flow channel 293c, as shown in Figure 12.
Species V, directed to an electric compressor with a discharge passage 125 oriented perpendicular to the rotary shaft 135 fluidly connecting the back pressure space S3 to the suction space S1, and an orifice 391 in back pressure flow channel 142a.  The discharge passage 125 includes a discharge recess 125a and a discharge hole 125b which connects to an orifice 193 with a decompression hole 193a, as shown in Figure 13
Species VI, directed to an electric compressor with a discharge passage 125 oriented perpendicular to the rotary shaft 135 fluidly connecting the back pressure space S3 to the suction space S1, and an enlarged outlet 491b in back pressure flow channel 142a.  The discharge passage 125 includes a discharge recess 125a and a discharge hole 125b which connects to an orifice 193 with a decompression hole 193a, as shown in Figure 14

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If Applicant elects Species I, either Species I(a) or Species I(b) must be selected.  Currently, Claims 1 & 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746